     Case 4:20-cv-00017-RGE-HCA Document 79 Filed 06/24/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF IOWA
                           CENTRAL DIVISION


ADAEZE DUNCAN,
    Plaintiff/                               Case No. 4:20-cv-17-RGE-HCA
    Counterclaim Defendant,

v.
                                                 REPORT REGARDING
INTERNATIONAL MARKETS                             STATUS OF APPEAL
LIVE, INC.,
      Defendant/
      Counterclaim Plaintiff.


      COMES NOW the Defendant, by and through the undersigned counsel,

and provides the following report regarding the status of the appeal in this case

as was directed by the Court in its text Order of January 18, 2021 (ECF No. 76):

      1.    This case is on appeal to the United States Court of Appeals for the

Eighth Circuit, Case No. 20-3392. See ECF No. 69.

      2.    The appeal has been fully briefed.

      3.    On February 23, 2021, the parties received a Notice of Docket

Activity with Docket Text stating:

      Please note that this case has been screened for oral argument. The
      exact date of your oral argument has not been determined at this
      time. You will be receiving a calendar approximately 4 weeks before
      the scheduled argument date. Please review the current and future
      argument dates immediately to determine if you have any
      conflicts…. If you do have conflicts with any of the argument dates,
      please inform this court by sending a letter….

      4.    The Defendant filed its letter regarding availability for oral argument

with the Eighth Circuit Clerk of Court on February 24, 2021. The Plaintiff filed
     Case 4:20-cv-00017-RGE-HCA Document 79 Filed 06/24/21 Page 2 of 2




her letter regarding availability for oral argument with the Eighth Circuit Clerk

of Court on February 25, 2021.

      5.    The parties have not yet received any notification of a date for oral

argument.

      Dated: June 24, 2021

                                     /s/ Joseph G. Gamble
                                     Joseph G. Gamble AT0009417
                                     DUNCAN GREEN, P.C.
                                     400 Locust Street, Suite 380
                                     Des Moines, IA 50309-2363
                                     Telephone: (515) 288-6440
                                     Facsimile: (515) 288-6448
                                     jgamble@duncangreenlaw.com
                                     ATTORNEYS FOR DEFENDANT/
                                     COUNTERCLAIM PLAINTIFF




                                        2
